Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-30-2008

Veatch v. Allegheny County
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3005




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Veatch v. Allegheny County" (2008). 2008 Decisions. Paper 1102.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1102


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT

                       ___________

                       No. 07-3005
                       ___________

     REGIS G. VEATCH, a Pennsylvania Resident and;
           MARILYN S. VEATCH, his wife,

                            Appellants

                            v.

  ALLEGHENY COUNTY BUREAU OF CORRECTIONS;
   SERVICE EMPLOYEES INTERNATIONAL UNION

                       ___________


      On Appeal from the United States District Court
            for the Western District of Pennsylvania
                  (D.C. Civil No. 07-cv-00140)
     District Judge: The Honorable Terrence F. McVerry

                       ___________

        Submitted Under Third Circuit LAR 34.1(a)
                     May 23, 2008

Before: SMITH, HARDIMAN, and NYGAARD, Circuit Judges.




                   (Filed May 30, 2008)
                                        ___________

                                OPINION OF THE COURT
                                     ___________

NYGAARD, Circuit Judge.

       After his employment was terminated for misconduct, Appellant Regis Veatch

sued the Allegheny County Bureau of Corrections for violations of the Labor

Management Relations Act . He also sued his union, the Service Employees International

Union, for an alleged breach of its duty of fair representation. The District Court

dismissed his complaint, determining that it lacked jurisdiction because neither Allegheny

County nor the SEIU are “employers” within the meaning of the LMRA.

       Before the District Court, and then again on appeal, Veatch argues that he was not

an employee of Allegheny County, but rather of the County Jail Oversight Board. Both

parties concede that the Allegheny County jail is operated and maintained by the County

Jail Oversight Board. In Crilly v. Southeastern Pennsylvania Transportation Authority,

529 F.2d 1355 (3d Cir.1976), we held that a transportation authority was not an

“employer” for purposes of the LMRA because it was a political subdivision. We also

held that employees working for the authority could not be considered “employees”

within the meaning of the LMRA. The Board here, like the transportation authority in

Crilly, is a creature of statute and, therefore, a political subdivision of the government –

exempting it from the LMRA. We will affirm.




                                              2